VAN DYKE, P. J.
This is an appeal from an order of the Superior Court of Solano County denying a motion for change of venue upon the ground of residence in a contest of a will before probate. There is also an appeal from an order denying a motion to set aside the order denying change.
Such proceedings are probate matters and the orders appealed from are not made appealable by section 1240 of the Probate Code.
The appeals are dismissed. (Estate of Hart, 92 Cal.App.2d 691 [208 P.2d 59].)
Peek, J., and Schottky, J., concurred.